 ,554DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Great Atlantic and Pacific Tea CompanyandAmalgamatedMeat Cutters&Butcher Workmen of North America, AFL-CIO, PetitionerThe Great Atlantic and Pacific Tea CompanyandRetail ClerksLocal Union 203, Retail Clerks International Association, AFL-CIO, Petitioner.Cases Nos. 11-RC-914 and 11-RC-915.March 8,1957DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeLewis Wolberg, hearing officer.The hearing officer's rulings made at.the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section-9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate units :The Petitioner in Case No. 11-RC-914, Amalgamated Meat Cutters.R Butcher Workmen of North America, AFL-CIO, herein called theMeat Cutters, seeks to represent a unit of all employees engaged inhandling, cutting, selling, displaying, processing, or wrapping meat,poultry, or fish at the Employer's stores at 221 Commerce Place, 907W. Lee, 944 Summit Avenue, 2113 Walker Avenue, and 110 AshburnStreet in Greensboro, North Carolina, including the head meatcuttersand meat department heads, but excluding grocery clerks, produceclerks, dairy clerks, head cashiers (bookkeepers), store managers, as-sistant store managers, and all other supervisors as defined in the Act.The Petitioner in Case No. 11-RC-915, Retail Clerks Local Union 203,Retail Clerks International Association, AFL-CIO, herein called theRetail Clerks, seeks a unit of all retail food clerks employed at the Em-ployer's aforementioned stores in Greensboro, North Carolina, exclud-ing all meat department employees, office clerical employees, watch--men, guards, and all supervisors as defined in the Act. The Employergenerally agrees that the units requested are appropriate.However,the Employer contends that the heads of the produce departments andthe head cashiers should be excluded from the Retail Clerks unit onthe ground that they are supervisors.Alternatively, the Employersurges that the head cashiers should be excluded on the ground that they117 NLRB No. 83. 555are office, clerical employees.The Retail, Clerks contends that theseindividuals should be included.The Employer further contends that.the meat department heads 1 should be excluded from the Meat Cutters-unit because they are supervisors.The Meat Cutters urges their in-clusion.So far as appears on the record, there is no history of collec-tive bargaining covering the employees here sought.The meat, department heads are responsible for ordering meat prod-ucts for the department, properly displaying the products, takingperiodic inventories of supplies, and insuring that the departmentis operated on a profitable basis. In addition, they work along withthe meatcutters in their departments in cutting and trimming meats.The record discloses that the meat department heads possess theauthority to grant time off as well as effectively to recommend thehire and discharge of employees under them. In view of the fore-going, we find that the meat department heads are supervisors withinthe meaning of the Act.2We shall, therefore, exclude them from theunit sought by the Meat Cutters.The produce department heads, like their meat department counter-parts, order, receive, and display produce in their departments.Theyare responsible for maintaining their departments on a profitable basis.They possess the authority to discipline employees under them and ef-fectively to recommend the hiring and discharge of employees in theirdepartments.Under the circumstances, we find that the produce de-partment heads are supervisors.We shall, therefore, exclude themfrom the Retail Clerks unit.The head cashiers maintain the store records, compute invoices and,employees' timecards, make up bank deposit slips, check cash registerreceipts, and prepare payrolls.During the absence of the store man-agers or assistant store managers, the head cashiers are authorized toapprove the cashing of customers' checks.Once a week, head cashiersmay spend part of the day in the store checking out purchases. Thevast majority of their time, however, is spent in the store offices.Asthe record fails to disclose that the head cashiers possess any of theindicia of supervisory authority, we find that they are not supervisors.However, in view of the duties of the head cashiers, we conclude thatthey are essentially office clerical employees. Inasmuch as the RetailClerks would exclude office clerical employees from its requested unit,we shall exclude the head cashiers on the ground that they are officeclerical employees.We find, in accordance with the foregoing, that the following groupsof employees at the Employer's retail stores at 221 Commerce Place,907 W. Lee, 944 Summit Avenue, 2113 Walker Avenue, and 110 Ash-1 It does not appear that the Employer employs any head meatcutters.2 SeeThe Kroger Company,93 NLRB 274, 276, footnote 4. 556DECISIONS OF NATIONALLABOR RELATIONS BOARDpropriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the Act:(a)All employees engaged in handling, cutting, selling, displaying,processing or wrapping meat, poultry, or fish, including regular part-time,employees,3 excluding grocery clerks, produce clerks, dairy clerks,head cashiers (bookkeepers), watchmen, guards, meat departmentheads, store managers, assistant store managers, and all other super-visors as defined in the Act.(b)All retail food clerks, including regular part-time employees,'but excluding all meat department employees, head cashiers and otheroffice clerical employees, watchmen, guards, the produce departmentheads, store managers, assistant store managers, and all other super-visors as defined in the Act.[Text of Direction of Elections omitted from publication.]' The parties stipulated that only those part-time employees who have performed part-time duties each week for 18 weeks immediately prior to the issuance of notice of electionshould be included in the unit and permitted to voteAs the Employer also employs cas-uals, we construe the foregoing stipulation to include all regular part-time employees whohave a reasonable expectancy of continued employment with the Employer.We shall,therefore, in comformance with the stipulation, include them in the unit and find that theyare eligible to voteSeeGiant Markets,Inc,107 NLRB 10,12; Food Pair Stores,83NLRB 852, 8544 Ibid.Hargrun Corp.andInternationalAssociation ofMachinists,AFL-CIO,Auto Mechanics Lodge 1053,Petitioner.Case Nor.3-RC-1772.March 8, 1957DECISION AND DIRECTION OF ELECTIONtipon. a petition duly filed under Section 9, (c) of the. NationalLabor Relations Act, a hearing was held before-John M. <Shea, Jr.,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer, a New York corporation, is engaged in servic-ing,maintaining, and repairing trucks and equipment of the GreatLakes Forwarding Company, hereinafter referred to as Great Lakes,and of owner-operators working under lease agreements with GreatLakes.The Employer has been in operation since the middle ofSeptember 1956. It estimates that its dollar volume of business willbe between $75,000 and $90,000 annually. It makes no purchasesfrom points outside the State of New York.'Local UnionNo. 449,International Brotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America,AFL-CIO, wasproperly permitted to intervene on thebasis of its contractual interest in the employees involved herein.117 NLRB No. 84.